DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2016/0070174 (hereinafter referred to as Yamaguchi) in view of U. S. Patent Application Publication No. 2016/0254139 (hereinafter referred to as Kamimura).


    PNG
    media_image1.png
    140
    227
    media_image1.png
    Greyscale
and discloses the acid decomposable group, wherein Rx1, Rx2, and Rx3 each represent an alkyl group and are the same as the claimed Rp1, Rp2, Rp3, in formula (4) (claims 8-10).  Yamaguchi, in [0722], and [0725], discloses that the developer is an organic solvent and can be a ketone-based solvent or ether-based solvent or an ester-based solvent (claim 11).  

Kamimura, in [0003], discloses the use of a treatment liquid as a rinsing liquid and in [0241], discloses that the treatment liquid can include the claimed acids such carbonic acid or valeric acid or malonic acid or citric acid.
Therefore, it would be obvious to a skilled artisan to modify Yamaguchi by employing the claimed acid in the rinsing liquid as taught Kamimura because Yamaguchi does not preclude the use of mixtures in the rinsing liquid and desires a developing at a pH of about 10, and Kamimura in [0011], [0241], discloses that using the claimed acid components in the treatment liquid enables the maintenance and adjustment of the pH to about 10.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 30, 2021.